     Case 2:20-cv-04028-PA-SK Document 26 Filed 08/18/20 Page 1 of 2 Page ID #:152


 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. 2:20-cv-04028-PA-SKx
13     individual,
14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     HELAINE N. ROSS, individually
       and as sole successor trustee of
18     THE JAKE BRUCK AND NINA
19     BRUCK INTER VIVOS TRUST
       AGREEMENT OF 1989; and
20     DOES 1-10, inclusive,
21
       Defendants.
22

23

24

25

26

27
                                          1
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
     Case 2:20-cv-04028-PA-SK Document 26 Filed 08/18/20 Page 2 of 2 Page ID #:153


 1

 2         After consideration of the Joint Stipulation for Dismissal of the entire action
 3
     with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Helaine N. Ross
 4

 5   (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s

 6   Complaint in the above-entitled action, in its entirety. Each party shall bear their
 7
     own costs and attorneys’ fees.
 8

 9
           IT IS SO ORDERED.
10

11   DATED: August 18, 2020
12

13                                    UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
